 368DECISIONS OF NATIONALLABOR RELATIONS BOARDof existing contracts, and will probably require the Board and itsRegional Directors to apply a more lenient policy with respect to en-tertaining petitions filed months in advance of what is now regardedas an appropriate time to institute proceedings looking towards adetermination of representatives. It seems to me that the rule nowadopted will stimulate early rival activity, because the union seekingto challenge the incumbent representative will find it necessary atall times to be able to make a claim of representation and support itby a petition within 10 days 20 and a showing of interest, lest it beforeclosed by the execution of a premature-extension agreement.Moreover, as the Board will not be able to justify dismissing petitionsfiled in midterm of an existing contract by pointing out that the pre-mature-extension doctrine provides a predictable time for ,filing rivalclaims, I believe many petitions which now would be dismissed asuntimely will be processed or allowed to remain on file. The neces-sary result, in my opinion, will be to prolong rival organizing cam-paigns and thus detract from stability in bargaining relationships.In view of the foregoing, I would find that the premature-extensionrule is applicable here and, as I would therefore find the new agree-ment between the Employer and the Intervenor not a bar, I wouldproceed to a determination of representatives.20General ElectricX-Ray Corporation,67NLRB 997AMERICAN LIBERTY OILCOMPANYandA. L.SPANN, PETITIONERandOIL WORKERS INTERNATIONAL UNION, CIO.Case No. 16-RD-11a.July 23,1954Decision and Directionof ElectionUpon a decertification petition duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer. The petitioner asserts that the Oil WorkersInternational Union, CIO, hereafter referred to as the Union, therecognized representative of employees herein concerned, is no longertheir exclusive representative as defined in Section 9 (a) of the Act.3.A question affecting commerce exists concerning representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.109 NLRB No. 52. AMERICAN LIBERTY OILCOMPANY3694.The Employer, a Delaware corporation, operates a branch officeand plant at Mount Pleasant, Texas. It is engaged in the businessof oil and gas production and the transportation of petroleum prod-ucts.In 1942, as a result of a consent election, the Union was certi-fied as the bargaining representative of the operating and mainte-nance employees. In 1943, by virtue of a consent election, laboratoryemployees were included in the unit.From 1947 to 1951, the Em-ployer began acquiring trucks and established, about a mile distantfrom the refinery, a garage shop. In 1951, the Employer constructeda garage shop on company property at the same site as the refinery.The instant petition is concerned with mechanics and helpers in thegarage.On April 30, 1952, the Union called a strike at the Mount Pleasantrefinery which continued for approximately 15 days, after whichmany of the employees returned to work. Subsequently, the Unionfiled unfair labor practice charges against the Employer.On Febru-ary 11, 1953, the Regional Director and the Employer entered into aunilateral settlement agreement which the Union appealed unsuccess-fully to the General Counsel. In the settlement agreement, the Em-ployer agreed to bargain with the Union relative to the bargainingunit described as follows : "all operating and maintenance employeesincluding mechanics and helpersat the company's Mount Pleasant,Texas, refinery, excluding office and clerical employees, transporttrucking employees, supervisors, professional employees, porters,warehousemen, and watchmen." (Emphasis supplied.)Negotiationsfollowed and resulted in a contract dated December 14, 1953, cover-ing the unit described above.The contract provided that it shouldremain in effect for 1 year from date,provided that it shall only remain in effect as to the garage me-chanics and helpers who are employed in the garage shop untilFebruary 11, 1954, at which time the contract shall automaticallyterminate only as to said garage mechanics and helpers... .The Union, by letter dated February 12, 1954, notified the Employerof its desire to extend and modify the contract as it applied to garagemechanics and helpers, and to include them in the agreement cur-rently in effect for the operating and maintenance employees.TheEmployer replied suggesting that if in fact the Union did representthe garage classification, a Board election would be the most appro-priate and satisfactory proof of that fact.On March 3, 1954, thepetition herein was filed, requesting decertification of the Union fora unit of mechanics and helpers in the garage.The garage shop is a separate building at one end of which is lo-cated the office of the garage foreman, the garage warehouse, and themotor repair ,room. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the head of the Employer's supervisory hierarchy is the re-finery manager and his assistant. Immediately below them are threesupervisors on the same level: the refinery superintendent, the officemanager, and the trucking department superintendent.The truck-ing department is composed of truckdrivers, hostlers, mechanics andhelpers, and one warehouseman.The hostlers and truckdrivers areunder the direct supervision of the trucking department superin-tendent as is the garage foreman, who supervises the mechanics andhelpers.There are 17 mechanics and mechanics' helpers. (The term "help-ers" includes wash and grease men and servicemen.)Their duties areto repair trucks and tank trailers, wash, grease, and paint, and dogeneral overhauling of the trucks and truck trailers.They performno work outside the garage shop unless there is a breakdown of oneof the transport trucks in the refinery area.The garage has its ownwarehouse and the employees of the shop their separate bathhouselocated in the garage building.There has never been any interchangeor transfer of employees from the garage to the refinery or vice versa.The refinery maintenance department employees come into the garagebuilding only when building repair is necessary.Numerous signs areposted around the garage area stating "garage employees only." Themechanics and helpers have no contact with refinery employees; it isthe duty of the hostlers to take the trucks into the refinery for load-ing.The Employer does not have a formalized on-the-job trainingprogram, but the normal progression in the garage shop is from washand greaseman to serviceman to mechanic to chief mechanic.The Petitioner contends there is no community of interest betweenthe mechanics and helpers and the refinery employees; that their in-terest iswith the drivers and hostlers if there exists a community ofinterest between them and any other group.He contends that themechanics and helpers have a statutory and constitutional right tovote on the question of representation.The Union asserts that placement of the mechanics and helpers inthe operating and maintenance unit by the settlement agreement wasright and proper; that historically the Union has represented garagemechanics and helpers at oil refineries; and, that the employees soughtherein do not comprise a distinctive homogeneous craft group andare therefore not entitled to a separate election.The Employer contends that the garage is a departmental unit en-tirely independent of and unrelated to the refinery operation. Inview of the general dissatisfactionthat thisgrouphas evidenced con-cerning thesettlement agreementand resulting contract, the Em-ployer urges thatan electionbe directed.In view of the fact that the mechanics and helpers were added tothe operatingand maintenance unit as aresult of a unilateral settle- PABST BREWING COMPANY371relent agreement and without opportunity to express their desires ina representation election and in view of the brief period of less than3 months during which they were covered by the bargaining contractfor the overall unit, we conclude there has not been an effective mergerof the mechanics and helpers with the certified unit.Inclusion inthe operating and maintenance unit for such a short period of timecannot foreclose an effective protest from the employees concerned orrender inappropriate an other-,w-ise appropriate unit confined to suchemployees.The nature of the work of the mechanics and helpers, their lack ofinterchange with operating and maintenance employees, their sepa-rate supervision, and dissimilar working conditions convinces theBoard that the mechanics and mechanics' helpers are a departmentalgroup who may properly constitute a separate bargaining unit forthe determination of a question concerning representation.Accordingly, the Board finds that all Inechiuiics and mechanics'helpers in the garage shop at the Employer's Mount Pleasant, Texas,operation, excluding the operating and maintenance employees, officeclerical employees, truckdrivers and hustlers, guards, and supervisorsas defined in the Act may constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.We shall direct an election among these employees. Ifa majority of the employees vote against the Union, the latter organi-zationwill be decertified as representative of the Employer's me-chanics and mechanics' helpers.If,however, a majority of theemployees east their ballots for the Union, they will be taken to haveindicated their desire to be a part of the operating and maintenanceunit and the Union may bargain for the mechanics and mechanics'helpers as part of that unit.[Text of Direction of Election omitted from publication.]1AllenWales Adding Machine Division of the National Cash Register Company,94 NLRB 1288.PABST BREWING COMPANYandINTERNATIONAL UNION OF UNITEDBREWERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERY WORKERSOF AMERICA,CIO,AND ITSLOCALUNIONNo.77, PETITIONER.CaseNo. 13-RC-3868. July23, 195.Decision and Direction of Election-Upon a petition duly filed under Section 9 (c) of the National L; borRelations Act, a hearing was held before Irwin M. Lieberman, hear-109 NLRB No. 54i334811-33-vol. 109-2.5